Cross-appeals: By plaintiff from so much of a judgment, entered on decision, as awards the sum of $5,458.54, with interest, on deposit in the South Brooklyn Savings Bank in the name of Fannie Lempert to said defendant. By defendants from so much of said judgment as enforces an alleged oral agreement of trust made by the plaintiff and his late wife, Bessie L. Sudnow, deceased, and declares that plaintiff is the sole owner in fee simple of the real property, with the building thereon, known as 2922 Eastern boulevard, Bronx county. Judgment unanimously affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.